Citation Nr: 0816507	
Decision Date: 05/20/08    Archive Date: 05/29/08

DOCKET NO.  06-07 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska



THE ISSUES

1.  Entitlement to service connection for residuals of dengue 
fever.

2.  Entitlement to an initial evaluation in excess of 30 
percent for post-traumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	John Stevens Berry, Esq.



ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1941 to 
October 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Lincoln, Nebraska (RO).  


FINDINGS OF FACT

1.  The competent evidence of record does not show that the 
veteran has a current disability due to, or the result of, 
dengue fever incurred during military service.

2.  Since the initial grant of service connection, the 
veteran's PTSD has manifested by intrusive thoughts, short-
term memory impairment, sleep disturbance, occasional 
flashbacks, avoidance of combat-related stimuli, some 
emotional numbing, decreased concentration, hypervigilance, 
and constriction of social and occupational functioning.  The 
evidence also showed that the veteran had good eye contact, 
was appropriately dressed and groomed, had no impairment of 
thought process or communication, normal speech, no 
delusions, no grandiosity, no hallucinations, no paranoia, 
and his mood and affect were normal.  




CONCLUSIONS OF LAW

1.  Residuals of dengue fever were not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2007).

2.  The criteria for an initial evaluation in excess of 30 
percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
1131, 5103A, 5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2007). 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has certain notice and assistance requirements.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2007).  Upon receipt of a substantially complete 
application for benefits, VA must notify the veteran of what 
information or evidence is needed in order to substantiate 
the claim, and it must assist the veteran by making 
reasonable efforts to obtain the evidence needed.  
38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

Prior to the initial adjudication of the veteran's claims, 
the RO's letter dated in November 2004 advised the veteran of 
the foregoing elements of the notice requirements.  Although 
notice was not provided to the veteran prior to the initial 
adjudication of his claim for PTSD informing him that a 
disability rating and an effective date would be assigned 
should the claim of service connection be granted, the Board 
finds that the veteran has not been prejudiced.  "In cases 
where service connection has been granted and an initial 
disability rating and effective date have been assigned, the 
typical service-connection claim has been more than 
substantiated-it has been proven, thereby rendering section 
5103(a) notice no longer required because the purpose that 
the notice is intended to serve has been fulfilled."  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 491 (2006).  
Further, the purpose behind the notice requirement has been 
satisfied because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims, to include the opportunity to present pertinent 
evidence.  Thus, the Board finds that the content 
requirements of the notice VA is to provide have been met.  
See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

The duty to assist the veteran has also been satisfied in 
this case.  The RO has obtained the veteran's VA treatment 
records, and his identified private treatment records.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In addition, the 
veteran has been provided with two VA examinations during the 
course of this appeal.  Finally, there is no indication in 
the record that additional evidence relevant to the issues 
being decided herein is available and not part of the record.  
As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537 (2006); see also Dingess/Hartman, 19 Vet. App. at 473.

The veteran's service medical records are not obtainable, and 
it is presumed that they were destroyed in a fire at the 
National Personnel Records Center (NPRC) in 1973.  As such, 
there is a heightened obligation to explain findings and to 
carefully consider the benefit of the doubt rule in cases 
such as this.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).  However, case law does not establish a heightened 
"benefit of the doubt," only a heightened duty of the Board 
to consider the applicability of the benefit of the doubt 
rule, to assist the claimant in developing a claim, and to 
explain its decision when the veteran's medical records have 
been lost.  See Ussery v. Brown, 8 Vet. App. 64 (1995).  
Similarly, case law does not lower the legal standard for 
proving a claim for service connection, but rather increases 
the Board's obligation to evaluate and discuss in its 
decision all the evidence that may be favorable to the 
veteran.  See Russo v. Brown, 9 Vet. App. 46 (1996).  The 
Board notes that the RO attempted to obtain copies of the 
veteran's personnel records, Surgeon General's Office (SGO) 
extracts, and sick/morning reports.  In response to the RO's 
requests, NPRC indicated that no records are available.

Historically, the veteran had active duty service from 
October 1941 to October 1945.  The veteran is seeking service 
connection for residuals of dengue fever that he claims he 
incurred inservice.  Specifically, the veteran contends that 
he had dengue fever at the end of World War II, and that he 
treated himself with medication.  The veteran claims that his 
current blood disorder, diagnosed as essential 
thrombocytosis, is a residual of the dengue fever that he had 
inservice, and that service connection is warranted for this 
residual.  The veteran is also seeking an initial evaluation 
in excess of 30 percent for PTSD.  The veteran contends that 
he is entitled to a higher evaluation for his symptoms.

I.  Service Connection Claim

Service connection may be granted for disability due to a 
disease or injury which was incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  In addition, service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

In order to establish service connection for a claimed 
disorder, the following must be shown: (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of inservice incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed inservice disease or injury 
and the current disability.  Hickson v. West, 12 Vet. App. 
247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 346 
(1999).

As noted above, the veteran's service medical records are 
presumed destroyed by a 1973 fire at the NPRC.  In addition, 
the RO has been unable to obtain copies of the veteran's 
personnel records, SGO extracts, and sick/morning reports.

Private medical treatment records from February 1994 reveal 
that the veteran was admitted to the hospital with complaints 
of inflammation and swelling in his leg after having been 
kicked by a cow several weeks before.  The veteran also had a 
nosebleed at that time and reported rectal bleeding for two 
to three weeks.  On admission, the veteran's white blood 
count was 19,500.  Subsequent white blood count was 16,500.  
An urinalysis was unremarkable, and a duplex venous scan 
showed no evidence of any deep vein thrombosis.  Bone marrow 
smears and peripheral blood test results were consistent with 
essential thrombocythemia.  The diagnosis was essential 
thrombocythemia.  

Private medical treatment records from January 1995 through 
April 1999 revealed treatment for essential thrombocytosis.  
VA treatment records from August 1999 through November 2004 
also revealed ongoing treatment for essential thrombocytosis.

In June 2005, the veteran underwent a VA hemic examination.  
The veteran reported that he had dengue fever at the end of 
World War II when he was in the Philippine Islands.  He 
stated that he took pills to treat his dengue fever.  He 
could not remember if he had any symptoms at all, and said 
that he was not hospitalized.  The veteran reported recurrent 
episodes of nervousness, which the VA examiner indicated 
appeared to be due to his mental health issues, not dengue 
fever.  The veteran stated that he is active daily and has no 
treatment or symptoms of dengue fever at all.  He denied any 
history of blood disease other than essential thrombocytosis, 
and has not had any transfusions for about one year.  He 
denied fatigability, weakness, headaches, a history of 
infections, shortness of breath, and chest pain.  The VA 
examiner noted that the veteran appeared to have had no 
exacerbations of dengue fever.  He is undergoing no treatment 
for dengue fever and denies syncope or lightheadedness.  

Physical examination of the veteran proved to be 
unremarkable.  There was no evidence of pallor, swelling of 
the hands and feet, nor any evidence of congestive heart 
failure.  The veteran's most recent complete blood count 
showed a white blood count of 26.6 and a platelet count of 
1,844,000, which the VA examiner indicated is extremely 
elevated.  The veteran reported that he takes medication for 
his essential thrombocytosis.  The VA examiner diagnosed 
essential thrombocytosis and opined that, after having 
reviewed the veteran's claims file and conducting medical 
research, he could not find any relationship between dengue 
fever causing a residual of essential thrombocytosis.  He 
stated that essential thrombocytosis does not appear to be a 
residual of dengue fever.

VA treatment records from December 2004 through January 2006 
reveal ongoing treatment for essential thrombocytosis.  

The Board notes that the veteran has submitted numerous 
webpages providing information about dengue fever in support 
of his claim for service connection for residuals of dengue 
fever.  The webpages, however, do not indicate that essential 
thrombocytosis is a residual of dengue fever, nor do they 
provide that there is any relationship between dengue fever 
and essential thrombocytosis.  In addition, the webpages do 
not show that the veteran currently has any residuals of 
dengue fever.

The Board finds the preponderance of the evidence is against 
the veteran's claim for service connection for residuals of 
dengue fever.  The United States Court of Appeals for 
Veterans Claims (Court) has held that without a disability, 
there can be no entitlement to compensation.  See Degmetich 
v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  "Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability. . . . In the absence of proof of present 
disability there can be no valid claim."  Brammer, 3 Vet. 
App. at 225.  In the present case, the veteran's VA and 
private medical treatment records are all negative for a 
current diagnosis of any disability attributable to his 
reported dengue fever during military service.  In addition, 
the June 2005 VA medical examination did not find any current 
disability resulting from the veteran's reported dengue fever 
during military service.  In the absence of a current 
diagnosis of any residuals of dengue fever, service 
connection for this disability must be denied.

The Board acknowledges that the veteran can provide competent 
evidence about what he experienced; for example, his 
statements are competent evidence as to what symptoms he 
experiences.  See, e.g., Layno v. Brown, 6 Vet. App. 465 
(1994).  Competency, however, must be distinguished from 
weight and credibility, which are factual determinations 
going to the probative value of the evidence.  Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997).  The Board notes that the 
veteran has alleged in statements on appeal that he has 
current disabilities as a result of dengue fever incurred 
during military service.  However, the veteran's statements 
and testimony, as a lay person, are not competent evidence to 
assert a diagnosis or that a relationship exists between his 
period of service and the disability on appeal, or to 
otherwise assert medical causation.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).

In conclusion, the preponderance of the evidence is against 
the veteran's service connection claim for residuals of 
dengue fever, as no current residuals of dengue fever have 
been demonstrated.  In reaching this decision the Board 
considered the doctrine of reasonable doubt, however, as the 
preponderance of the evidence is against the veteran's claim, 
the doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990). 




II.  Initial Evaluation Claim

Disability ratings are determined by applying the criteria et 
forth in the VA Schedule for Rating Disabilities (Schedule), 
found in 38 C.F.R. Part 4 (2007).  The Schedule is primarily 
a guide in the evaluation of a disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2007).  In resolving this factual issue, the Board may only 
consider the specific factors as are enumerated in the 
applicable rating criteria.  See Massey v.  Brown, 7 Vet. 
App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 
628 (1992).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2007).  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Although the 
regulations do not give past medical reports precedence over 
current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).

Where an increase in the disability rating is at issue, the 
present level of the veteran's disability is the primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The 
Board notes, however, that this rule does not apply here, 
because the current appeal is based on the assignment of an 
initial rating for a disability following an initial award of 
service connection for this disability.  Fenderson v. West, 
12 Vet. App. 119, 126 (1999).  Instead, evidence 
contemporaneous with the claim and the initial rating 
decision are most probative of the degree of disability 
existing when the initial rating was assigned and should be 
the evidence "used to decide whether an original rating on 
appeal was erroneous."  Id.  If later evidence indicates 
that the degree of disability increased or decreased 
following the assignment of the initial rating, "staged" 
ratings may be assigned for separate periods of time.  Id. 

The current regulations establish a general rating formula 
for mental disorders.  38 C.F.R. § 4.130.  Ratings are 
assigned according to the manifestation of particular 
symptoms.  However, the use of the term "such as" in 38 
C.F.R. § 4.130 demonstrates that the symptoms after that 
phrase are not intended to constitute an exhaustive list, but 
rather are to serve as examples of the type and degree of the 
symptoms, or their effects, that would justify a particular 
rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  
Accordingly, the evidence considered in determining the level 
of impairment under § 4.130 is not restricted to the symptoms 
provided in the diagnostic code.  Instead, VA must consider 
all symptoms of a claimant's condition that affect the level 
of occupational and social impairment, including, if 
applicable, those identified in the DSM-IV (American 
Psychiatric Association:  Diagnostic and Statistical Manual 
of Mental Disorders (4th ed. 1994)).  Id.

Pursuant to Diagnostic Code 9411, PTSD is rated 30 percent 
when it is productive of occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, or mild 
memory loss (such as forgetting names, directions, and recent 
events).  A 50 percent rating is assigned when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

In evaluating the evidence, the Board has noted the various 
Global Assessment of Functioning (GAF) scores that clinicians 
have assigned.  The GAF is a scale reflecting the 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental health illness.  See 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed.) (DSM-IV); Carpenter v. Brown, 8 Vet. App. 240 (1995).  
For example, a GAF score of 51-60 indicates moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or complained of-workers).  DSM-IV at 
46-47.  An examiner's classification of the level of 
psychiatric impairment at the moment of examination, by words 
or by a GAF score, is to be considered, but it is not 
determinative of the percentage VA disability rating to be 
assigned; the percentage evaluation is to be based on all the 
evidence that bears on occupational and social impairment.  
See 38 C.F.R. § 4.126 (2007); VAOPGCPREC 10-95, 60 Fed. Reg. 
43186 (1995).

By a July 2005 rating decision, service connection was 
granted for PTSD, and a 30 percent evaluation was assigned, 
effective October 21, 2004.  The veteran subsequently filed a 
timely appeal of this decision, seeking an increased 
disability rating.

VA treatment records from August 1999 to November 2004 note 
the veteran's complaints of gradual short-term memory loss.  
A May 2002 record noted that the veteran's wife reported that 
the veteran repeated himself a lot.  A July 2002 record noted 
the veteran's forgetfulness and diagnosed memory decline.  In 
September 2002, the veteran's wife reported that the 
veteran's recent memory had gradually become worse over the 
last year.  In May 2003, the veteran's wife noted that the 
veteran's short-term memory was getting worse, and the 
veteran complained of gradual memory loss over the past 18 
months.  The diagnosis was mild dementia.  An August 2003 
record also diagnosed mild dementia.  In October 2003, the 
veteran's daughter reported that the veteran needed things 
repeated a lot.  The diagnosis was dementia.  

In June 2005, the veteran underwent a VA examination for 
PTSD.  At the examination, the veteran complained of thinking 
about combat five to six times per day, nightmares two to 
three times per week, sleep disturbance, occasional 
flashbacks, and emotional reactivity when thinking about 
combat.  There was no physiologic reactivity, and the VA 
examiner noted that the veteran's symptoms were of moderate 
intensity.  The veteran also reported that he does not like 
things that remind him of combat, such as gunfire, fireworks, 
or other loud explosions.  The veteran noted a recent 
inability to perform "shop work" and garden work due to 
cognitive difficulties.  He stated that he is able to have 
friends, but is more comfortable by himself.  He reported 
some emotional numbing, but no sense of a foreshortened 
future.  He denied irritability, but has had some decreased 
concentration.  He indicated hypervigilance, but no increased 
startle response.  The VA examiner noted that he does have 
constriction in social and occupational functioning.  Due to 
the veteran's memory difficulty, he was admitted to a care 
center, where he is now staying.  Historically, the veteran 
was a farmer until 1984, when he retired.  He did some 
intermittent part-time work after that.  The VA examiner 
noted that the veteran's PTSD constricted his ability to 
function fully occupationally, and that he would have been 
able to function more successfully if he had not had PTSD.

On mental status examination, the veteran was appropriately 
dressed and groomed with good eye contact, normal speech, and 
no pressure of speech or flight of ideas.  There was some 
circumstantiality and also some looseness of associations.  
There were no delusions, hallucinations, grandiosity, or 
paranoia.  The veteran's mood was normal, and his affect was 
appropriate to content of thought.  The veteran's insight was 
good into the symptoms of PTSD, but was limited into his 
cognitive problems.  The VA examiner administered a mini-
mental state examination.  The results indicated a moderate 
level of dementia.  The veteran's vocabulary was good, which 
gives the veteran the appearance of being able to function 
fully.  He could write a complete sentence, could draw, and 
could remember two out of three things after delayed recall.  
The veteran did not know the date or place, and could not do 
math.  The VA examiner stated that the veteran's recent 
memory was significantly impaired, and his long-term memory 
appeared to be intact.  The veteran denied suicidal and 
homicidal ideation.  The VA examiner noted that the veteran 
is not competent for VA purposes.  The diagnoses were chronic 
PTSD and dementia, and a GAF score of 53 was assigned for 
PTSD, indicating a moderate level of symptomatology.  The VA 
examiner concluded that the veteran's PTSD is a result of 
combat in World War II, and that his dementia is a separate 
and independent disorder that was not caused by his military 
service.

VA treatment records from December 2004 to January 2006 
reveal ongoing treatment for PTSD.  In June 2005, the veteran 
reported difficulty sleeping, nightmares, moodiness, 
decreased life interest, decreased energy, and decreased 
concentration, appetite, and psychomotor activity.  The 
veteran showed difficulty with orientation and impairment for 
the immediate recall of both verbal and visual material.  He 
also showed significant impairment in both of the frontal-
related areas, including semantic fluency and cognitive 
flexibility.  He showed some disorientation to time and 
place.  He was able to provide his historical information, 
but could not give the current or past president, and said it 
was July 2001 when it was June 2005.  He knew the city that 
he was in and that he was in some kind of clinic, but he 
could not state that he was at a VA Medical Center.  His 
attention was good, but on tests usually associated with 
frontal lobe functioning, he showed severe impairment.

Based on the analysis of the evidence as outlined below, the 
Board finds that the evidence does not support an initial 
disability rating in excess of 30 percent for the veteran's 
service-connected PTSD.

GAF scores are a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  Carpenter, 8 Vet. App. 
at 242.  The veteran's GAF score of 53 reflects moderate 
symptoms or moderate difficulty in social, occupational, or 
school functioning.  See DSM-IV at 46-47.  

The veteran reported severe short-term memory impairment, 
intrusive thoughts, nightmares, sleep disturbance, occasional 
flashbacks, avoidance of combat-related stimuli, some 
emotional numbing, decreased concentration, hypervigilance, 
and constriction of social and occupational functioning.  The 
medical evidence showed that the veteran had good eye 
contact, was appropriately dressed and groomed, had no 
impairment of thought process or communication, normal 
speech, no delusions, no grandiosity, no hallucinations, and 
no paranoia.  The veteran's mood was normal, and his affect 
was appropriate to thought content.  Although the veteran 
exhibited severe difficulty with short-term memory, VA 
treatment records relate this to the cognitive disorder of 
dementia.  The veteran had no problems with long-term memory, 
and he had good insight into his PTSD symptoms.  The veteran 
is currently retired after having worked as a farmer, and 
resides in a care center due to his dementia.  A 50 percent 
evaluation is not for assignment in this case.  The evidence 
of record does not demonstrate a flattened affect, difficulty 
understanding complex commands, impairment of short- and 
long-term memory, impaired judgment, or impaired abstract 
thinking.  In addition, although the evidence shows that he 
is more comfortable by himself and had some constriction in 
social and occupational functioning, it does not show 
difficulty establishing and maintaining effective work and 
social relationships.  While the veteran has demonstrated 
some circumstantiality and looseness of associations, severe 
short-term memory impairment, and some disorientation to time 
and place, the evidence indicates that this is actually due 
to the veteran's dementia.  The veteran's PTSD symptoms do 
not show occupational and social impairment sufficient to 
establish a 50 percent disability rating.  Accordingly, a 50 
percent evaluation is not warranted.

This is an initial rating case, following the granting of 
service connection, and thus the Board has considered whether 
"staged ratings" (i.e., difference percentage ratings for 
different periods of time, based on the facts found) are 
warranted.  Fenderson, 12 Vet. App. at 119.  While there may 
have been day-to-day fluctuations in the veteran's PTSD, the 
evidence shows no distinct periods of time, since service 
connection became effective in October 2004, during which his 
PTSD has varied to such an extent that a rating greater or 
less than 30 percent would be warranted.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  Gilbert, 1 Vet. App. at 49.  


ORDER

Service connection for residuals of dengue fever is denied.

An initial evaluation in excess of 30 percent for PTSD is 
denied.



____________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


